                    Case 1:14-md-02543-JMF Document 8131 Filed 08/31/20 Page 1 of 6




                                                                   300 North LaSalle
                                                                   Chicago, IL 60654
       Andrew B. Bloomer, P.C.                                       United States
         To Call Writer Directly:                                                                                                   Facsimile:
           +1 312 862 2482                                          +1 312 862 2000                                              +1 312 862 2200
     andrew.bloomer@kirkland.com
                                                                   www.kirkland.com




                                                                 August 31, 2020

           The Honorable Jesse M. Furman
           United States District Court for the
           Southern District of New York
           500 Pearl Street
           New York, NY 10007

                              Re:       In re GM LLC Ignition Switch Litig., 14-MD-2543 (JMF)

          Dear Judge Furman:

                  Pursuant to Order Nos. 8, 127, 147, 154, 160, 161, 167, and the Court’s September 16,
          2019 Order (Docket Nos. 249, 4253, 5302, 5976, 6511, 6543, 7153), Lead and Liaison Counsel
          and New GM submit this joint written update regarding: 1) matters of possible significance in
          proceedings related to the MDL; 2) the status of New GM’s settlement efforts; and 3) the status of
          plaintiffs subject to: (a) New GM’s notices and/or motions filed pursuant to Order Nos. 140 and
          148; (b) motions to withdraw; and (c) Wave discovery.

                      I.      Matters of Possible Significance in Proceedings Related to MDL 2543.

                 First, on August 11, 2020, the Bankruptcy Court issued a Memorandum Opinion and Order
          Denying Motion Seeking Authority to File Late Proofs of Claim. A copy of the order is attached
          as Exhibit 1.

                  Second, pursuant to Order No. 1 Section X.8, the defendants’ July 21, 2014 Status Letter
          (Docket No. 73) included an Exhibit A listing active cases consolidated to date in MDL 2543, as
          well as an Exhibit B listing related cases pending in state and federal courts, together with their
          current status. Updated versions of Exhibits A and B are attached collectively as Exhibit 2.

                  Third, the parties continue to work to ensure the Court is provided with current and correct
          contact information for presiding judges in actions listed in the aforementioned Exhibit B. To that
          end, the Federal/State Liaison Counsel will submit shortly to the Court updates to the e-mail
          addresses of the presiding judges in Related Actions.




Beijing   Boston   Dallas   Hong Kong   Houston   London   Los Angeles   Munich   New York   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
              Case 1:14-md-02543-JMF Document 8131 Filed 08/31/20 Page 2 of 6




The Honorable Jesse M. Furman
August 31, 2020
Page 2

        II.     Status of New GM’s Settlement Efforts and Implementation.

        Pursuant to Order No. 127 and the Court’s September 16, 2019 Order, New GM provides
the following report on the status of settlement efforts. These figures reflect New GM’s best
understanding of the docket as of today; the numbers change on a regular basis as new claims are
filed and as claims are settled.

        Under the Court’s supervision, the MDL continues to fulfill its purpose of driving cases
towards resolution. As described in further detail below, New GM has resolved more than 4,000
claims through settlements or dismissals (including approximately 260 plaintiffs whose claims
were dismissed with prejudice for failure to submit substantially complete plaintiff fact sheets).
Of the remaining 16 personal injury and wrongful death claims pending in the MDL, more than
62% were originally filed after January 1, 2018. Since January 1, 2018, more than 285 new
plaintiffs filed actions that were consolidated in the MDL, with 32 of those actions filed in the last
twelve months.

                a. Personal Injury and Wrongful Death Settled Claims to Date.

       New GM and various plaintiffs have settled claims related to 2,949 claimants 1 in MDL
2543, with 2,397 of those claimants having been dismissed with prejudice thus far.

                b. Remaining Personal Injury and Wrongful Death Claims in MDL 2543.

       Excluding the above 2,949 settled claims, a total of 16 personal injury and wrongful death
claimants remain pending in MDL 2543. Per the Court’s request, these claimants are presented
within each of the bellwether categories, as defined in Order Nos. 34 and 107 (Docket Nos. 610,
3081), based upon the most current information provided by plaintiffs to New GM.

    •     Phase One. There are two claimants remaining with Phase One claims, defined under
          Order No. 34 (Docket No. 610) as ignition-switch related claims involving air bag non-
          deployment allegations from accidents occurring on or after July 11, 2009 in the following
          “Production Part Vehicles”: Chevrolet Cobalt (MY 2005-2007), Pontiac G5 (MY 2007),
          Saturn Ion (MY 2003-2007), Pontiac Solstice (MY 2006-2007), Chevrolet HHR (MY
          2006-2007), and Saturn Sky (MY 2007).




1
 For purposes of this analysis, the term “claimant” refers to a person alleged to have suffered a personal injury or
wrongful death. The total number of claimants may differ from the total number of plaintiffs to the extent claims are
brought in a representative capacity (e.g., spouses, parents on behalf of minor children, etc.).
       Case 1:14-md-02543-JMF Document 8131 Filed 08/31/20 Page 3 of 6




The Honorable Jesse M. Furman
August 31, 2020
Page 3

   •   Phase Two. There are nine claimants with Phase Two claims relating to alleged motor
       vehicle accidents occurring on or after July 11, 2009, and these claims are further broken
       down into Categories A, B, C, as defined in Order No. 107 (Docket No. 3081):

       •   Category A. There are three claimants with claims involving air bag non-deployment
           allegations in the following alleged “Service Part Vehicles” subject to NHTSA Recall
           No. 14-V-047 where the claimant has not produced any documentary evidence that the
           ignition switch was replaced in the vehicle before the subject accident or that the
           relevant service part was installed: Chevrolet Cobalt (MY 2008-2010), Pontiac G5
           (MY 2008-2010), Pontiac Solstice (MY 2008-2010), Chevrolet HHR (MY 2008-2011),
           and Saturn Sky (MY 2008-2010).

       •   Category B. Based upon New GM’s analysis of complaints, plaintiff fact sheets,
           settlement documentation produced under Order No. 108, and its own investigation to
           date, New GM understands there to currently be no remaining claims involving alleged
           accidents in which air bags deployed in Production Part Vehicles and Service Part
           Vehicles subject to NHTSA Recall No. 14-V-047: Chevrolet Cobalt (MY 2005-2010),
           Pontiac G5 (MY 2007-2010), Saturn Ion (MY 2003-2007), Pontiac Solstice (MY 2006-
           2010), Chevrolet HHR (MY 2006-2011), and Saturn Sky (MY 2007-2010).

       •   Category C. There are six claimants claiming air bag non-deployment in the following
           alleged “Unintended Key Rotation Vehicles” subject to NHTSA Recall Nos. 14-V-346,
           14-V-355, 14-V-394, 14-V-400 and 14-V-540: Buick Lacrosse (MY 2005-2009);
           Buick Lucerne (MY 2006-2011); Cadillac CTS (MY 2003-2014); Cadillac Deville
           (MY 2000-2005); Cadillac DTS (MY 2006-2011); Cadillac SRX (MY 2004-2006);
           Chevrolet Camaro (MY 2010-2014); Chevrolet Caprice (MY 2011-2013); Chevrolet
           Impala (MY 2000-2014); Chevrolet Malibu (MY 1997-2005); Chevrolet Malibu
           Classic (MY 1997-2005); Chevrolet Monte Carlo (MY 2000-2007); Oldsmobile Alero
           (MY 1999-2004); Oldsmobile Intrigue (MY 1998-2002); Pontiac G8 (MY 2008-2009);
           Pontiac Grand Am (MY 1999-2005); and Pontiac Grand Prix (MY 2004-2008).

There are additional claims in the MDL that do not fall within the Phase One and Phase Two
bellwether categories, which are as follows:

   •   Air Bag Deployment Claims Involving Alleged Unintended Key Rotation Vehicles.
       Based on New GM’s analysis of complaints, plaintiff fact sheets, settlement documentation
       produced under Order No. 108, and its own investigation, there is at least one claimant
       with an air bag deployment claim involving alleged an Unintended Key Rotation Vehicle
       as that term is defined in Order No. 107.
          Case 1:14-md-02543-JMF Document 8131 Filed 08/31/20 Page 4 of 6




The Honorable Jesse M. Furman
August 31, 2020
Page 4

   •      Pre-Sale Order Claims. There are four claimants with claims arising from motor vehicle
          accidents prior to July 10, 2009 (i.e. “pre-Sale Order claims”).

             c. Settlement Updates Requested By the Court.

       Pursuant to the Court’s September 16, 2019 Order, New GM provides the following
updates regarding the ongoing implementation of specific settlements or certain settlement
discussions:

   •      Potts Settlements (Docket No. 6903). New GM and counsel for certain pre-Bankruptcy
          and post-Bankruptcy personal injury and wrongful death plaintiffs, Potts Law Firm, Junell
          & Associates, PLLC and the Burnett Law Firm, have executed confidential settlement
          agreements and are in the process of implementing those agreements. The parties expect
          that the settling plaintiffs would begin to file voluntary dismissals of their claims in 2020.

   •   Webb Claim (Docket No. 7023). New GM and counsel for the Webb plaintiffs have
       executed confidential settlement agreements, and New GM anticipates voluntary
       dismissals of the cases with prejudice will be submitted to the Court once certain settlement
       implementation steps have been completed. New GM sent multiple requests for counsel
       to provide additional or alternative language for this update. New GM has not received a
       further response from counsel.

   III.      Status of Claims Subject to Order Nos. 140 and 148 Procedures, Motions to
             Withdraw, and Wave Discovery.

       Pursuant to Order Nos. 147, 160, and 167, the parties provide the following data reflecting
the number and status of claims subject to Wave One, Two, Three, Four, and Pool discovery, Order
Nos. 140 and 148 procedures, and plaintiff counsels’ motions to withdraw.

      New GM is pleased to report that the lawsuits filed by all 100 Wave One Plaintiffs, all 101
Wave Two Plaintiffs, and all 119 Wave Three Plaintiffs have been settled or dismissed.

         Pursuant to Order No. 167 (Docket No. 7789), the parties jointly identified 33 claims
subject to Wave Four targeted discovery on March 6, 2020. (See Docket No. 7797.) Lead Counsel
and New GM have agreed to extend all Wave Four deadlines by 75 days, including the deadlines
set by the Wave Pool procedures. (See Docket No. 7886.) Targeted, case-specific fact discovery
of Wave Four Plaintiffs commenced on August 17, 2020. (See Docket Nos. 7789, 7886.) Several
Wave Four Plaintiffs are engaged in settlement discussions with New GM, and the parties will
continue their efforts. The following reflects the status of the plaintiffs subject to Wave Four
discovery:
        Case 1:14-md-02543-JMF Document 8131 Filed 08/31/20 Page 5 of 6




 The Honorable Jesse M. Furman
 August 31, 2020
 Page 5

      Plaintiffs    Wave Four            Wave Four           Wave Four             Remaining
       Subject       Plaintiffs          Plaintiffs’      Plaintiffs’ Claims        Plaintiffs
   to Wave Four    Whose Counsel          Claims               Settled            Participating
     Discovery      Moved To             Dismissed                               in Wave Four
                    Withdraw
        33               0                    15                   9                      9

        Pursuant to Order No. 167, five plaintiffs are subject to the Wave Pool procedures and
 deadlines, which are subject to the 75-day extension of all deadlines. (See Docket Nos. 7955,
 7971, 8018.) The following reflects the status of the plaintiffs subject to Wave Pool discovery:

     Plaintiffs     Wave Pool            Wave Pool           Wave Pool             Remaining
      Subject        Plaintiffs          Plaintiffs’      Plaintiffs’ Claims        Plaintiffs
   to Wave Pool    Whose Counsel          Claims               Settled           Participating
     Discovery      Moved To             Dismissed                             in the Wave Pool
                    Withdraw
         5               0                    0                    0                      5

         New GM is also pleased to report that the claims filed by all plaintiffs subject to Order
 Nos. 140 and 146 procedures have been settled or dismissed, and that the claims of all plaintiffs
 subject to Order Nos. 148 and 152 procedures have also been settled or dismissed.

        The following reflects the status of plaintiffs who are or have been subject to motions to
 withdraw by the plaintiffs’ counsel who filed suit on their behalf:

Plaintiffs for Whom    Plaintiffs Dismissed    Plaintiffs Who Filed Plaintiffs Currently
Counsel Have Filed       With Prejudice       Amended And Severed Subject to Order No. 137
     Motions to        Pursuant to Order      Complaints Pursuant       Procedures
 Withdraw Subject            No. 137            to Order No. 137
 to Order No. 137
         662                   656                        5                           1

         Finally, pursuant to Order No. 161, the parties will submit to the Court a spreadsheet
 identifying the plaintiffs in each category identified above.
       Case 1:14-md-02543-JMF Document 8131 Filed 08/31/20 Page 6 of 6




The Honorable Jesse M. Furman
August 31, 2020
Page 6

                                         Respectfully submitted,

                                         /s/ Richard C. Godfrey, P.C.
                                         /s/ Andrew B. Bloomer, P.C.

                                         Counsel for Defendant General Motors LLC

cc:   MDL Counsel of Record
